Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11/30/08 The following N-Q relates only to Dreyfus Premier Core Equity Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for these series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund November 30, 2008 (Unaudited) Common Stocks95.7% Shares Value ($) Consumer Discretionary13.6% Estee Lauder, Cl. A 29,000 809,100 McDonald's 40,000 2,350,000 McGraw-Hill 78,500 1,962,500 News, Cl. A 185,200 1,463,080 Procter & Gamble 102,000 6,563,700 Target 45,000 1,519,200 Wal-Mart Stores 35,000 1,955,800 Consumer Staples24.5% Altria Group 160,000 2,572,800 Coca-Cola 150,000 7,030,500 Nestle, ADR 150,125 5,442,031 PepsiCo 80,000 4,536,000 Philip Morris International 160,000 6,745,600 Walgreen 135,000 3,339,900 Whole Foods Market 15,000 a,b 158,700 Energy24.2% Chevron 84,000 6,636,840 ConocoPhillips 70,000 3,676,400 Exxon Mobil 145,560 11,666,634 Halliburton 50,000 880,000 Occidental Petroleum 40,000 2,165,600 Patriot Coal 2,400 b 20,328 Peabody Energy 12,000 281,160 Royal Dutch Shell, Cl. A, ADR 50,000 2,672,500 Total, ADR 12,000 633,000 Transocean 12,243 b 818,812 Financial4.7% American Express 32,500 757,575 Ameriprise Financial 16,000 295,360 Bank of America 95,000 1,543,750 HSBC Holdings, ADR 35,000 a 1,902,950 JPMorgan Chase & Co. 40,500 1,282,230 Health Care8.5% Abbott Laboratories Johnson & Johnson Medtronic Merck & Co. Industrials8.2% Caterpillar Emerson Electric General Dynamics General Electric United Technologies Information Technology10.4% Apple 14,000 b Automatic Data Processing Cisco Systems 100,000 b Intel Microsoft QUALCOMM Texas Instruments Materials1.6% Freeport-McMoRan Copper & Gold Praxair Rio Tinto, ADR 1,000 a Total Common Stocks (cost $114,570,289) Other Investment3.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,468,000) 4,468,000 c Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $717,852) 717,852 c Total Investments (cost $119,756,141) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $694,975 and the total market value of the collateral held by the fund is $717,852. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $119,756,141. Net unrealized appreciation on investments was $2,077,861 of which $26,254,935 related to appreciated investment securities and $24,177,074 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. - Dreyfus Premier Core Equity Fund By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 By: /s/ James Windels James Windels Treasurer Date: January 26, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
